Citation Nr: 0120462	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-20 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of fracture of right cervical rib.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	American GI Forum, National


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision and 
February 2000 Hearing Officer's decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In April 2001, a hearing was held before the 
undersigned.

The February 1999 rating decision also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disorder.  Although 
the veteran initially submitted a notice of disagreement on 
this claim, she agreed at her personal hearing in April 2001 
to withdraw this claim from the Board's jurisdiction.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  This issue is, therefore, not 
before the Board.


REMAND

First, a remand is required to satisfy due process 
requirements.  The last supplemental statement of the case 
(SSOC) on the back claim was issued in February 2000, and the 
statement of the case (SOC) on the cervical rib claim was 
issued in March 2000.  In June 2000, the veteran submitted 
private treatment records from a chiropractor.  If a SOC or 
SSOC is prepared before the receipt of further evidence, an 
additional SSOC must be sent to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the new evidence was not 
duplicative of evidence already associated with the claims 
file, and it is relevant to the issues on appeal since it 
showed current objective findings concerning the veteran's 
cervical and lumbar spine.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), these claims must be remanded so that a 
supplemental statement of the case can be issued.

Also, additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that she is afforded every 
possible consideration.

A.  Increased rating claim

The veteran is service-connected for residuals of fracture of 
a right cervical rib.  The cervical rib is a congenital 
condition, but she incurred a superimposed injury (a 
fracture) during service.  A congenital defect or abnormality 
such as a congenital rib may not be service-connected.  
VAOGCPREC 82-90.  However, when a veteran is granted service 
connection for a congenital defect subject to a superimposed 
injury during service, a disability rating is assigned for 
the "resultant disability."  VAOGCPREC 82-90.  In other 
words, the veteran cannot receive VA disability compensation 
for any symptoms or disability attributable to the congenital 
cervical rib.  Rather, she can only be compensated for any 
symptoms or disability attributable to the fracture she 
incurred during service.  See Winn v. Brown, 8 Vet. App. 510 
(1996) (only disability resulting from disease or injury 
incurred during service is entitled to compensation; a 
congenital or developmental defect is not a disease, and any 
disability resulting therefrom cannot be service connected).

The veteran has not undergone a VA physical examination.  VA 
regulations require that a physical examination be conducted 
when evidence indicates that there has been a material change 
in a disability or where it is necessary to determine the 
current severity of a disability.  38 C.F.R. § 3.327(a).  An 
examination is also necessary so that a medical professional 
can, to the extent possible, separate the symptoms of her 
congenital condition from those due to the in-service 
fracture.  

The veteran has received extensive VA and private medical 
treatment for her cervical rib disorder.  The only records 
associated with the claims file are ones that she submitted.  
It is probable that additional records exist, and efforts to 
obtain them must be undertaken to comply with the notice and 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  On her initial claim for compensation submitted in 
1993, the veteran reported receiving treatment at the VA 
Medical Center in Long Beach since 1987.  At her hearing, she 
submitted records dated from 1988 to 1994.  An additional 
request should be made for her VA records to ensure the file 
is complete.  She has also identified several private 
physicians that have treated her, and the Board has listed 
those below to assist the RO.

The veteran states that she is receiving benefits from the 
Social Security Administration based, in part, on her 
service-connected cervical rib disorder.  VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, the RO must 
request these records. 

B.  Service connection claim

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

A remand of this claim is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA for the reasons discussed above.  
Many of the physicians/facilities that have treated the 
veteran for her cervical rib disorder have also allegedly 
treated her for the claimed back condition.  Therefore, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain the veteran's 
treatment records from the VA Medical 
Center in Long Beach for all treatment 
since 1987.  The RO should continue to 
request these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include, but not limited to, 
Dr. Elizabeth Swida-Skillen, Dr. Marina 
Manvelyan, Dr. William Caton III, Dr. 
Murray Kemp, and Cigna Health Care) who 
have treated her for her neck, arm, and/or 
back pain.  She should provide the 
appropriate releases so that the RO can 
request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
her claims.  Allow an appropriate period 
of time within which to respond.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The RO should 
continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain the veteran's Social 
Security records should be fully 
documented, and that agency must provide 
a negative response if records are not 
available.

4.  After obtaining the veteran's 
complete treatment records, to the extent 
possible, the RO should schedule her for 
appropriate VA examinations (i.e., 
orthopedic, neurological, etc.) to 
evaluate the residuals of fracture of the 
right cervical rib.  It is very important 
that the examiners are provided an 
opportunity to review the claims folder 
(or pertinent medical records contained 
therein), and it should be indicated in 
the examination reports that either the 
claims folder or pertinent medical 
records were reviewed.  

All tests or studies deemed necessary by 
the examiners should be conducted to 
ascertain the severity of the veteran's 
residuals of fracture of the right 
cervical rib.  In the examination 
reports, the examiners should fully 
describe all manifestations of the 
service-connected condition, including 
whether it results in any functional 
limitations, such as pain, weakened 
movement, excess fatigability or 
incoordination.  The effect the veteran's 
service-connected disability has upon her 
daily activities should be discussed.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The examiners must also provide opinions 
as to which symptoms and what functional 
impairment are attributable solely to the 
service-connected residuals of fracture 
of the right cervical rib, as opposed to 
the underlying congenital condition 
itself.  In other words, what disability 
does the veteran now have as a result of 
the in-service fracture of the right 
cervical rib versus disability that 
normally results from the congenital 
defect of a cervical rib?  If it is 
impossible to distinguish the 
symptomatology and/or functional 
impairment due to the underlying 
congenital condition from the service-
connected condition, the examiners should 
so indicate and state why.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full.  Ensure 
that the examination reports include 
fully detailed descriptions of all 
opinions requested.  If any report does 
not, it must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2; 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  The RO must also ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, to include compliance 
with the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

6.  Thereafter, the RO should 
readjudicate these claims.  When 
readjudicating the increased rating 
claim, the RO should consider all the 
evidence of record to determine whether 
the facts show that the veteran was 
entitled to a higher disability rating 
for the residuals of fracture of the 
right cervical rib at any period of time 
since her original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC), which includes 
consideration of all evidence submitted 
since the last Statement of the 
Case/Supplemental Statement of the Case 
were issued in 2000.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board suggests no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



